Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/20/20.
Claims 1-20 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/21 and 02/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance. The prior art of record fails to anticipate or show in combination all the features of applicant's invention: Claim 1 recites a novel portable device for removably secure an electric-powered drill to a handle assembly, wherein the handle assembly comprises one or more fastening straps to removably secure the drill to the device, and one or more side plates to connect the handle assembly to a body of the device; a gear ratio and gear reduction system configured to change a speed or torque setting of the device independently from the drill; and a drill bit configured to drill a hole. It is the handle assembly comprising one or more fastening straps to removably secure the drill to the device, and one or more side plates to connect the handle assembly to a body of the device; and the gear ratio and gear reduction system configured to change a speed or torque setting of the device independently from the drill in combination with the other claimed elements of the device that are novel over the prior art of record.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.